Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 30,
2010, by and among Porter Bancorp, Inc., a Kentucky corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
the same form as each other Purchaser, and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of common shares, no par value, set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be not less than 1,755,747 Shares and shall be
collectively referred to herein as the “Common Shares”); (ii) that aggregate
number of shares of the Company’s Series B mandatorily convertible cumulative
perpetual preferred stock, $11.50 liquidation preference per share (the
“Preferred Shares”) set forth below such Purchaser’s name on the signature page
of this Agreement; and (iii) that aggregate number of shares of the Company’s
Series C non-voting mandatorily convertible cumulative perpetual preferred
stock, $11.50 liquidation preference per share (the “Non-Voting Preferred
Shares”) set forth below such Purchaser’s name on the signature page of this
Agreement. In addition to the Common Shares, Preferred Shares and Non-Voting
Preferred Shares, (a) each Purchaser who purchases not less than $5 Million of
Common Shares and/or Preferred Shares will receive, and the Company will issue
and deliver, a warrant to purchase nonvoting, mandatorily convertible, common
shares of the Company (the “Non-Voting Common Stock”) in the form attached
hereto as Exhibit “A” in an amount equal to fifty percent (50%) of the aggregate
number of Common Shares, Preferred Shares and Non-Voting Preferred Shares
purchased by that Purchaser, at an exercise price of $11.50 for a term of five
years, and (b) each Purchaser who purchases less than $5 Million of Common
Shares and/or Preferred Shares will receive, and the Company will issue and
deliver, a warrant to purchase Non-Voting Common Stock in the form attached
hereto as Exhibit “A” in an amount equal to twenty-five percent (25%) of the
aggregate number of Common Shares and Preferred Shares purchased by that
Purchaser, at an exercise price of $11.50 for a term of five years
(collectively, referred to herein as the “Warrants”). When purchased, the
Preferred Shares and the Non-Voting Preferred Shares will have the terms set
forth in the articles of amendment in the form attached hereto as Exhibit “B”
hereto (the “Certificate of Determination”) made part of the Company’s Articles
of Incorporation, as amended, by filing the Certificate of Determination with
the Kentucky Secretary of State (the “Kentucky Secretary”) and will
automatically convert into shares of the Company’s common stock, no par value,
subject to and in accordance with the terms and conditions of the Certificate of
Determination. The Non-Voting Common Stock issuable upon exercise of the
Warrants and the voting common shares issuable upon conversion of the



--------------------------------------------------------------------------------

Preferred Shares and the Non-Voting Preferred Shares are collectively referred
to herein as the “Underlying Shares,” and the Common Shares, Preferred Shares,
Non-Voting Preferred Shares, Warrants and Underlying Shares are collectively
referred to herein as the “Securities.”

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit “C” (the “Registration
Rights Agreement”), pursuant to which, among other things, the Company will
agree to provide certain registration rights with respect to the Securities
under the Securities Act and the rules and regulations promulgated thereunder
and applicable state securities laws.

D. The Company has engaged Sandler O’Neill & Partners, L.P. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Securities.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Article I:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Agency” has the meaning set forth in Section 3.1(oo).

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

2



--------------------------------------------------------------------------------

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto (including amendments authorizing series of preferred
shares), as the same may be amended from time to time.

“Bank” means the Company’s wholly owned subsidiary, PBI Bank, a Kentucky banking
corporation.

“Bank Board” has the meaning set forth in Section 4.19(h).

“Bank Board Observer” has the meaning set forth in Section 4.19(h).

“Bank Board Representative” has the meaning set forth in Section 4.19(h).

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

“Blue Sky” has the meaning set forth in Section 4.4.

“Board Observer” has the meaning set forth in Section 4.19(d).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(e).

“Buy-In Price” has the meaning set forth in Section 4.1(e).

“Certificate of Determination” has the meaning set forth in the Recitals.

“Closing” means the initial closing of the purchase and sale of the Securities
pursuant to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may mutually agree.

“Code” has the meaning set forth in Section 3.1(qq).

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Shares may hereafter be reclassified or
changed.

“Company” shall have the meaning ascribed to such term in the Preamble.

 

3



--------------------------------------------------------------------------------

“Company Counsel” means Frost Brown Todd LLC.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Reports” has the meaning set forth in Section 3.1(kk).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(e).

“Designated Board Member” has the meaning set forth in Section 4.19(a).

“DFI” means the Kentucky Department of Financial Institutions.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“DTC” means The Depository Trust Company.

“Effective Date” means the date on which the initial Registration Statement
required by the terms hereof is first declared effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“ERISA” has the meaning set forth in Section 3.1(qq).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” has the meaning set forth in Section 3.1(kk).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

4



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning set forth in Section 4.8(b).

“Insurer” has the meaning set forth in Section 3.1(oo).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Kentucky Courts” means the state and federal courts sitting in the Commonwealth
of Kentucky.

“Kentucky Secretary” has the meaning set forth in the Recitals.

“Lead Purchaser” has the meaning set forth in Section 4.19(a).

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Loan Investor” has the meaning set forth in Section 3.1(oo).

“Material Adverse Effect” means, with respect to the Company, any change,
circumstance or effect, individually or in the aggregate, that (i) is, or is
reasonably expected to be materially adverse to the business, results of
operations, prospects, or condition (financial or otherwise), of the Company and
its Subsidiaries taken as a whole, or (ii) could materially impair the ability
of the Company to perform its obligations under this Agreement or to consummate
the Closing; provided, however, in determining whether a Material Adverse Effect
has occurred, there shall be excluded any effect to the extent resulting from
the following: (A) changes, after the date hereof, in generally accepted
accounting principles or regulatory accounting requirements applicable to
financial institutions generally, except to the extent such change
disproportionately adversely affects the Company and its Subsidiaries, taken as
a whole, (B) changes, after the date hereof, in laws of general applicability or
interpretations thereof by courts or governmental authorities, (C) actions or
omissions by any party taken with the prior written permission of the other
party or upon the recommendation of the other party or required under this
Agreement, or (D) changes, after the date hereof, in global or national or
regional political conditions (including the outbreak of war or acts of
terrorism) or in general or regional economic or market conditions affecting
financial institutions or their holding companies generally except to the extent
that any such changes in general or regional economic or market conditions have
a disproportionate adverse effect on such party.

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports on file as of the date of this Agreement pursuant to
Item 601 of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

 

5



--------------------------------------------------------------------------------

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

“New Security” has the meaning set forth in Section 4.15(a).

“Non-Public Information” has the meaning set forth in Section 4.6.

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“Non-Voting Preferred Shares” has the meaning set forth in the Recitals.

“Observer” has the meaning set forth in Section 4.19.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Offering” has the meaning set forth in Section 4.15(b).

“Outside Date” means the thirtieth day following the date of this Agreement;
provided that if such day is not a Business Day, the first day following such
day that is a Business Day.

“Pension Plan” has the meaning set forth in Section 3.1(qq).

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” has the meaning set forth in the Recitals.

“Preferred Shares” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.6.

“Principal Trading Market” means the Trading Market on which the common shares
of the Company are primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Closing Date, shall be the NASDAQ Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.

 

6



--------------------------------------------------------------------------------

“Purchase Price” means $11.50 per Common Share, per Preferred Share and per
Non-Voting Preferred Share.

“Purchaser” and “Purchasers” shall have the meaning ascribed to such terms in
the Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.8(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder Approvals” has the meaning set forth in Section 4.11.

“Shareholder Proposal” has the meaning set forth in Section 4.11.

“Significant Subsidiaries” has the meaning set forth in Section 3.1(b).

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

 

7



--------------------------------------------------------------------------------

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Securities purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

“Trading Day” means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Shares are not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Shares are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Shares are not quoted on any Trading Market, a day on which the Common
Shares is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Shares are not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Global
Market or the OTC Bulletin Board on which the Common Shares are listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the Warrant, the schedules and
exhibits attached hereto, the Certificate of Determination, the Registration
Rights Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company or any successor
transfer agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

“Warrants” has the meaning set forth in the Recitals.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Purchase of Securities. Subject to the terms and conditions set forth in
this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Common

 

8



--------------------------------------------------------------------------------

Shares, Preferred Shares and Non-Voting Preferred Shares set forth below such
Purchaser’s name on the signature page of this Agreement and, as entitled to as
set forth in the second recital of this Agreement, a Warrant to purchase the
number of Underlying Shares set forth below such Purchaser’s name on the
signature page of this Agreement.

(b) Closing. The Closing of the purchase and sale of the Securities shall take
place at the offices of the Company, 2500 Eastpoint Parkway, Louisville, KY
40223, on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree and
shall occur no later than the fifth Business Day following the date on which the
conditions to closing set forth in Article V are satisfied (other than those
conditions that by their nature are to be satisfied at Closing but subject to
the fulfillment or waiver of those conditions).

(c) Delivery and Payment. At the Closing, the Company shall deliver to each of
the respective Purchasers a certificate or certificates for Common Shares,
Preferred Shares, Non-Voting Preferred Shares and Warrants, in such reasonable
denominations as the Purchaser may have designated in writing not less than
three days before the Closing, and registered in the name of the Purchaser (or
its designee or nominee), representing the Securities the Purchaser is acquiring
in the transaction. At the Closing, the Purchaser shall deliver the purchase
price of his respective Subscription Amount in immediately available funds by
wire transfer to:

 

ABA Routing Number:    083903894 Beneficiary:    Porter Bancorp, Inc. Acct #:   
30009500 Attn:    Maria L. Bouvette

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

 

  (i) this Agreement, duly executed by the Company;

 

  (ii) one or more stock certificates (if physical certificates are required by
the Purchaser to be held immediately prior to Closing; if not, then facsimile or
“.pdf” copies of such certificates shall suffice for purposes of Closing with
the original stock certificates to be delivered within three Business Days of
the Closing Date) and warrants evidencing the Securities subscribed for by
Purchaser hereunder, registered in the name of such Purchaser or as otherwise
set forth on the Investor Questionnaire included as Exhibit “D”, hereto, (the
“Stock Certificates”) (or, if the Company and such Purchaser agree, the Company
shall cause to be made a book-entry record through the facilities of DTC
representing the Common Shares, Preferred Shares and Non-Voting Preferred Shares
registered in the name of such Purchaser or as otherwise set forth on the
Investor Questionnaire);

 

9



--------------------------------------------------------------------------------

  (iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit “E”, executed by such counsel and addressed
to the Purchasers; and

 

  (iv) a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit “F” (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current versions of the articles
of incorporation, as amended, and by-laws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;

 

  (v) the Compliance Certificate referred to in Section 5.1(g); and

 

  (vi) a certificate evidencing the good standing of each of the Company and PBI
Bank in its respective jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction, as of a date within five
(5) business days of the Closing Date.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

 

  (i) this Agreement, duly executed by such Purchaser; and

 

  (ii) its Subscription Amount, in U.S. dollars and in immediately available
funds, in the amount indicated below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price (Subscription
Amount)” by wire transfer in accordance with the Company’s written instructions.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Purchasers that:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

 

10



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company and each of its “Significant
Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own or lease and use its
properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Significant Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect. The
Company is duly registered as a bank holding company under the BHC Act. The
Bank’s deposit accounts are insured up to applicable limits by the Federal
Deposit Insurance Corporation, and all premiums and assessments required to be
paid in connection therewith have been paid when due. The Company and each
Significant Subsidiary has conducted its business in compliance with all
applicable federal, state and foreign laws, orders, judgments, decrees, rules,
regulations and applicable stock exchange requirements, including all laws and
regulations restricting activities of bank holding companies and banking
organizations, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Securities in accordance with the terms hereof.
The Company’s execution and delivery of each of the Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Securities) have been duly authorized by all necessary corporate action on the
part of the Company, and no further corporate action is required by the Company,
its Board of Directors or its shareholders in connection therewith other than in
connection with the Shareholder Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar

 

11



--------------------------------------------------------------------------------

laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. Except for Material
Contracts, there are no shareholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance and delivery of the Securities) do not and will not
(i) conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would result in a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Securities) other than (i) obtaining Shareholder Approvals, (ii) the filing of
the Certificate of Determination with the Kentucky Secretary, (iii) the filing
with the Commission of one or more Registration Statements in accordance with
the requirements set forth herein, (iv) filings required by applicable state
securities laws, (v) the filing of a Notice of Sale of Securities on Form D with
the Commission under Regulation D of the Securities Act, (vi) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Common Shares and the Underlying Shares and the listing
of the Common Shares and the Underlying Shares for trading or quotation, as the
case may be, thereon in the time and manner required thereby, (vii) the filings
required in accordance with Section 4.6 of this Agreement, and (viii) those that
have been made or obtained prior to the date of this Agreement (collectively,
the “Required Approvals”).

 

12



--------------------------------------------------------------------------------

(f) Issuance of the Shares. The issuance of the Securities and the reservation
of Underlying Shares have been duly authorized. The Common Shares, Preferred
Shares and Non-Voting Preferred Shares, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
fully paid and non-assessable and free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. The issuance of the Underlying Shares has been duly authorized and the
Underlying Shares will be duly and validly issued, fully paid and non-assessable
and free and clear of all Liens, other than restrictions on transfer provided
for in the Transaction Documents or imposed by applicable securities laws, and
shall not be subject to preemptive or similar rights. Assuming the accuracy of
the representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g). All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as set forth in Schedule 3.1(g): (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, other than those
issued or granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports as of the date of this Agreement;
(iii) there are no material outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or by which the Company is bound;
(iv) except for registration obligations set forth herein, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act; (v) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company; (vi) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and
(vii) the Company has no liabilities or obligations required to be disclosed in
the SEC Reports but not so disclosed in the SEC Reports as of the date of this
Agreement, which, individually or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities.

 

13



--------------------------------------------------------------------------------

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since December 31, 2008 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports” and together with this Agreement and the Schedules
to this Agreement, the “Disclosure Materials”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.

(j) Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where the failure to take such action would not have or reasonably be
expected to have a Material Adverse Effect.

(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports filed prior to the date of this Agreement,
except as disclosed in subsequent SEC Reports filed prior to the date of this
Agreement, the businesses of the Company and its Significant Subsidiaries have
been conducted only in the ordinary course, in substantially the same manner as
theretofore conducted, and there has not occurred since December 31, 2008, any
event that has had a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(l) Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as disclosed in the SEC Reports as of the date of this
Agreement, is reasonably likely to have a Material Adverse Effect, individually
or in the aggregate, if there were an unfavorable decision. Neither the Company
nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the Company’s Knowledge there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.

(n) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to have a Material Adverse Effect. None of
the Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and each Subsidiary believes that its relationship with its employees is
good. To the Company’s Knowledge, no executive officer is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing
matters. The Company is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(o) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its

 

15



--------------------------------------------------------------------------------

Subsidiaries under), nor has the Company or any of its Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any Material Contract (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, or (iii) is in violation of, or in receipt of written notice that it is
in violation of, any statute, rule, regulation, policy or guidelines or order of
any governmental authority applicable to the Company or any of its Subsidiaries,
or which would have the effect of revoking or limiting FDIC deposit insurance,
except in each case as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(p) Regulatory Permits. The Company and each of its Subsidiaries possess or have
applied for all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as conducted and as described in the SEC
Reports on file as of the date of this Agreement, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

(q) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property or do not interfere with the use made and proposed to
be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted as disclosed in the SEC Reports on file
as of the date of this Agreement except where the failure to own, possess,
license or have such rights would not have or reasonably be expected to have a
Material Adverse Effect. Except as set forth in the SEC Reports on file as of
the date of this Agreement and except where such violations or infringements
would not have or reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (a) there are no rights of third parties
to any such Intellectual Property; (b) there is no infringement by third parties
of any such Intellectual Property; (c) there is no pending or threatened action,
suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property; (d)

 

16



--------------------------------------------------------------------------------

there is no pending or threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and
(e) there is no pending or threatened action, suit, proceeding or claim by
others that the Company and/or any Subsidiary infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others.

(s) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports on file as of the date of this Agreement and other than the grant of
stock options or other equity awards that are not individually or in the
aggregate material in amount, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company, is
presently a party to any transaction with the Company or to a presently
contemplated transaction (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

(u) Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports on file as of the date of this Agreement, the Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and such internal control over financial reporting is effective.

(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports on file as of
the date hereof, the Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a 15(e) and 15d-15(e) under the Exchange Act),
and such disclosure controls and procedures are effective.

(w) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Shares (which placement agent fees are being paid by the
Company). The Company shall indemnify, pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

 

17



--------------------------------------------------------------------------------

(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Investor Questionnaires, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Trading Market.

(y) Registration Rights. Other than each of the Purchasers, except as set forth
on Schedule 3.1(y), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby.

(aa) Listing and Maintenance Requirements. The Company’s common shares are
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Shares
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the common shares are listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
in all material respects with the listing and maintenance requirements for
continued trading of the common shares on the Principal Trading Market.

(bb) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(cc) Questionable Payments. Neither the Company nor any of its Subsidiaries, nor
any directors, officers, nor to the Company’s Knowledge, employees, agents or
other Persons acting at the direction of or on behalf of the Company or any of
its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate

 

18



--------------------------------------------------------------------------------

funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to foreign or domestic political activity; (b) made any direct
or indirect unlawful payments to any foreign or domestic governmental officials
or employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.

(dd) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Shares or a change in control of
the Company.

(ee) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed and would have or
reasonably be expected to have a Material Adverse Effect.

(ff) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.

(gg) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

(hh) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

(ii) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money

 

19



--------------------------------------------------------------------------------

laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”), except where the failure to be in compliance would
not have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

(jj) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(kk) Reports, Registrations and Statements. Since January 1, 2008, the Company
and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), the FDIC, the DFI, and any other applicable federal or state
securities or banking authorities, except where the failure to file any such
report, registration or statement would not have or reasonably be expected to
have a Material Adverse Effect. All such reports and statements filed with any
such regulatory body or authority are collectively referred to herein as the
“Company Reports.” As of their respective dates, the Company Reports complied as
to form in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, the DFI and any other applicable foreign,
federal or state securities or banking authorities, as the case may be.

(ll) Adequate Capitalization. As of December 31, 2009, the Company’s Subsidiary
insured depository institution meets or exceeds the standards necessary to be
considered “well capitalized” under the Federal Deposit Insurance Company’s
regulatory framework for prompt corrective action.

(mm) Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Except as disclosed in Schedule 3.1(mm), neither the Company nor
any Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter, or is subject to any capital directive by, or since December 31, 2008,
has adopted any board resolutions at the request of, any governmental entity
that currently restricts in any material respect the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2008 by
any governmental entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement. With respect to any matters requiring
Board action prior to the date of this Agreement or Closing, as applicable, that
were set forth in writing by any of the Federal Reserve, the FDIC or the DFI,
the Company and its Subsidiaries have addressed such matters in all material
respects.

 

20



--------------------------------------------------------------------------------

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank:
(i) to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act and the regulations promulgated thereunder or to be assigned a
CRA rating by federal or state banking regulators of lower than “satisfactory”;
(ii) to be deemed to be operating in violation, in any material respect, of the
Bank Secrecy Act, the Patriot Act, any order issued with respect to anti-money
laundering by the OFAC, or any other anti-money laundering statute, rule or
regulation; or (iii) to be deemed not to be in satisfactory compliance, in any
material respect, with all applicable privacy of customer information
requirements contained in any federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Subsidiaries.

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Company and each Subsidiary
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the accountings for
each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.

(nn) No General Solicitation or General Advertising. Neither the Company nor any
person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.

(oo) Mortgage Banking Business. Except as has not had and would not reasonably
be expected to have a Material Adverse Effect:

(i) The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations

 

21



--------------------------------------------------------------------------------

relating to mortgage loans set forth in any agreement between the Company or any
of its Subsidiaries and any Agency, Loan Investor or Insurer, (C) the applicable
rules, regulations, guidelines, handbooks and other requirements of any Agency,
Loan Investor or Insurer and (D) the terms and provisions of any mortgage or
other collateral documents and other loan documents with respect to each
mortgage loan; and

(ii) No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with laws.

For purposes of this Section 3.1(oo): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the Federal National Mortgage
Association, the U.S. Department of Veterans’ Affairs, the Rural Housing Service
of the U.S. Department of Agriculture or any other federal or state agency with
authority to (i) determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any of its Subsidiaries or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including state and local
housing finance authorities; (B) “Loan Investor” means any person (including an
Agency) having a beneficial interest in any mortgage loan originated, purchased
or serviced by the Company or any of its Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral.

(pp) Risk Management Instruments. Except as has not had or would not reasonably
be expected to have a Material Adverse Effect, since January 1, 2008, all
material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time;

 

22



--------------------------------------------------------------------------------

and each of them constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms. Neither the Company or the Company Subsidiaries, nor, to the knowledge of
the Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.

(qq) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

(rr) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(ss) Reservation of Underlying Shares. The Company has reserved, free of any
preemptive or similar rights of shareholders of the Company, a number of
unissued shares of nonvoting common shares, sufficient to issue and deliver the
Underlying Shares for which the Warrants are exercisable and shares of voting
common stock for which the Preferred Shares and the Non-Voting Preferred Shares
are convertible into.

(tt) Regulatory Capital Levels. At the Closing Date, taking into account the
proceeds of the capital raise contemplated as part of this Transaction and
assuming the net proceeds this capital raise are contributed by Company to PBI
Bank in accordance with Section 4.10, both the Company and PBI Bank will have a
Tier 1 capital at a level equal to or exceeding 9 percent of total assets, and
total risk-based capital at a level equal to or exceeding 12 percent of total
risk-based assets.

(uu) Loan Loss Reserves. As of the date hereof and as of the Closing Date, the
Company’s management has concluded that the loan loss reserves of PBI Bank are
adequate.

(vv) Change in Control. Except as disclosed on Schedule 3.1(vv), the issuance of
the Securities to the Purchasers as contemplated by this Agreement will not
trigger any rights under any “change of control” provision in any of the
agreements to which the Company or any of its Subsidiaries is a party, including
any employment, “change in control,” severance or other compensatory agreements
and any benefit plan, which results in payments to the counterparty or the
acceleration of vesting of benefits.

 

23



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

(a) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. If such Purchaser is an entity, this Agreement has been duly executed
by such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Purchaser (if such Purchaser is an entity), (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Common Shares, the
Preferred Shares, the Non-Voting Preferred Shares and the Warrant are, and the
Underlying Shares will be, “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
the Securities as principal for its own account and not with a view to, or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Common Shares, the Preferred Shares, the Non-Voting Preferred Shares
or Underlying Shares for any minimum period of time and reserves the right at
all times to sell or otherwise dispose of all or any part of the Common Shares,
the Preferred Shares, the Non-Voting Preferred Shares or Underlying Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws, and, if applicable, any regulations or
policies of the Federal Reserve. Such

 

24



--------------------------------------------------------------------------------

Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Common Shares, the Preferred Shares, the
Non-Voting Preferred Shares and Underlying Shares to or through any person or
entity.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has received and
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

(h) Brokers and Finders. Other than the Placement Agent with respect to the
Company, no Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser. Purchaser acknowledges that it is purchasing the Securities directly
from the Company and not from the Placement Agent.

 

25



--------------------------------------------------------------------------------

(i) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agent
has acted solely as the agent of the Company in this placement of the Securities
and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(j) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(k) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(l) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

(m) Trading. Purchaser acknowledges that there is no trading market for the
Warrants, and no such market is expected to develop.

(n) Knowledge as to Conditions. As of the date of this Agreement, Purchaser has
no reasonable basis to believe why any regulatory approvals, consents or
statements of non-objection required or otherwise a condition to the
consummation by it of the transactions contemplated by this Agreement will not
be obtained.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

26



--------------------------------------------------------------------------------

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent (it
being agreed that in-house counsel for Purchaser shall be reasonably acceptable
to Company), the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement with respect to such transferred Securities.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD

 

27



--------------------------------------------------------------------------------

PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

(c) Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and without
volume or manner-of-sale restrictions, the Company shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent.

Any fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), (such third Trading Day, the
“Legend Removal Date”) deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Securities that
is free from all restrictive legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.1(c). Certificates for
Securities free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser.

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. Except as otherwise provided below,
while the above-referenced registration statement remains effective, each
Purchaser hereunder may sell the Securities in accordance with the plan of
distribution contained in the registration statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Securities are sold pursuant to
Rule 144. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that

 

28



--------------------------------------------------------------------------------

the registration statement registering the resale of the Securities is not
effective or that the prospectus included in such registration statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.

(e) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended certificates within three (3) Trading Days of receipt
of all documents necessary for the removal of the legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
(3) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) Securities (or a broker or trading counterparty through which the
Purchaser has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by the holder of Securities that such Purchaser
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Purchaser’s request and in such Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the Securities so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Securities) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Securities and pay cash to the Purchaser in an amount equal to
the excess (if any) of the Buy-In Price over the product of (a) such number of
Securities, times (b) the closing bid price of such security on the Deadline
Date.

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding common shares. The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Securities
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other shareholders of the Company.

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing, the Company shall maintain the registration of the Common Shares
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.

 

29



--------------------------------------------------------------------------------

4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers.

4.6 Securities Laws Disclosure; Publicity. By 6:00 p.m., New York City time, on
the Closing Date, the Company shall issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 a.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the Certificate of Determination, the Warrant and the Registration Rights
Agreement)). To the extent not previously disclosed by the Company, in the
Company’s SEC Reports the Company shall disclose any material non-public
information provided to any Purchaser (the “Non-Public Information”). From and
after the filing of the Company’s most recent SEC Report, no Purchaser shall be
in possession of any material non-public information received prior to the date
of this Agreement from the Company, any Subsidiary or any of their respective
officers, directors or employees, that is not disclosed in the SEC Reports.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the Commission and (ii) to the extent such disclosure is required
by law, at the request of the staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii). Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement and the
Non-Public Information are publicly disclosed by the Company, such Purchaser
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 

30



--------------------------------------------------------------------------------

4.7 Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

4.8 Indemnification.

(a) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action instituted against a
Purchaser Party in any capacity, or any of them or their respective affiliates,
by any shareholder of the Company who is not an affiliate of such Purchaser
Party, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially and adversely

 

31



--------------------------------------------------------------------------------

prejudiced by such failure to notify. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless:
(i) the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

4.9 Listing of Common Shares. The Company will use its reasonable best efforts
to list the Underlying Shares for quotation on the NASDAQ Global Market and
maintain the listing of the Common Shares on the NASDAQ Global Market.

4.10 Use of Proceeds. Except for $17 million of the net proceeds which will be
retained by the Company, the remaining net proceeds of the capital raised
through the transactions contemplated by this Agreement shall be contributed to
PBI Bank in the form of a cash contribution or purchase of additional common
equity.

4.11 Shareholders Meeting. The Company shall call a meeting of its shareholders,
as promptly as practicable following the Closing, but in no event shall the
meeting be later than December 30, 2010, to vote on a proposal (the “Shareholder
Proposal”) to approve (i) the conversion of the Preferred Shares and the
Non-Voting Preferred Shares into Common Stock for purposes of Rule 5635 of the
NASDAQ Stock Market Rules, and (ii) authorizing a new class of Non-Voting Common
Stock to allow for the exercise of the Warrants (such approval of the
Shareholder Proposal, “Shareholder Approvals”). The Board of Directors of the
Company shall recommend to the Company’s shareholders that such shareholders
vote in favor of the Shareholder Proposal. In connection with such meeting, the
Company shall promptly prepare and file (but in no event more than thirty
(30) days after the Closing Date) with the Commission a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the Commission or its staff and to cause a definitive proxy statement related to
such shareholders’ meeting to be mailed to the Company’s shareholders not more
than fifteen (15) business days after clearance thereof by the Commission, and
shall use its reasonable best efforts to solicit proxies for such Shareholder
Approval. The Company shall notify each Purchaser promptly of the receipt of any
comments from the SEC or its staff with respect to the proxy statement and of
any request by the SEC or its staff for amendments or supplements to such proxy
statement or for additional information (but the Company shall not provide any
Purchaser with any material, nonpublic information, unless requested by such
Purchaser and pursuant to a

 

32



--------------------------------------------------------------------------------

written agreement regarding the confidentiality and use of such information). If
at any time prior to such shareholders’ meeting there shall occur any event that
is required to be set forth in an amendment or supplement to the proxy
statement, the Company shall as promptly as practicable prepare and mail to its
shareholders such an amendment or supplement. In the event that Shareholder
Approval is not obtained at such shareholder meeting, the Company shall include
a proposal to approve (and the Board of Directors shall recommend approval of)
such proposal at a meeting of its shareholders to be held no less than once in
each subsequent six-month period beginning on the date of such shareholder
meeting until such approval is obtained.

4.12 Reservation of Underlying Shares. The Company will reserve an appropriate
number of its shares for issuance as Underlying Shares.

4.13 Limitation on Beneficial Ownership. Except as provided herein, no Purchaser
(and its Affiliates or any other Persons with which it is acting in concert or
whose holdings would otherwise be required to be aggregated for purposes of the
BHC Act or the Change in Bank Control Act) will be entitled to purchase a number
of common shares that would result in such Purchaser becoming, directly or
indirectly, the beneficial owner (as determined under Rule 13d-3 under the
Exchange Act) of more than 9.9% of the number of voting common shares issued and
outstanding (based on the number of outstanding shares as of the Closing Date).

4.14 No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Securities to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.

4.15 Gross-Up Rights.

(a) Sale of New Securities. For so long as a Purchaser, together with its
Affiliates, owns 4.9% or more of all of the outstanding shares of Common Stock
(counting for such purposes all shares of Common Stock into or for which any
securities owned by the Purchaser are directly or indirectly convertible or
exercisable and, for the avoidance of doubt, including as shares owned and
outstanding all shares of Common Stock issued by the Company after the Closing)
(before giving effect to any issuances triggering provisions of this Section),
if at any time after the date hereof the Company makes any public or nonpublic
offering or sale of Common Stock, or securities convertible into Common Stock
(any such security, a “New Security”) (other than (i) any Common Stock or other
securities issuable upon the exercise or conversion of any securities of the
Company issued or agreed or contemplated to be issued as of the date hereof;
(ii) pursuant to the granting or exercise of employee stock options or other
stock incentives pursuant to the Company’s stock incentive plans approved by the
Board of Directors or the issuance of stock pursuant to the Company’s employee
stock purchase plan approved by the Board of Directors or similar plan where
stock is being issued or offered to a trust, other entity or otherwise, for the
benefit of any employees, officers or directors of the Company, in

 

33



--------------------------------------------------------------------------------

each case in the ordinary course of providing incentive compensation; or
(iii) issuances of capital stock as full or partial consideration for a merger,
acquisition, joint venture, strategic alliance, license agreement or other
similar nonfinancing transaction approved by the Board), then the Purchaser
shall be afforded the opportunity to acquire from the Company for the same price
(net of any underwriting discounts or sales commissions) and on the same terms
as such securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities. The amount of New Securities that the Purchaser
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the sum of (i) the
number of shares of Common Stock held by the Purchaser, if any, and (ii) the
number of shares of Common Stock represented by the Preferred Shares and the
Non-Voting Preferred Shares held by the Purchaser on an as-converted basis as of
such date, if any, and the denominator of which is the sum of (i) the number of
shares of Common Stock then outstanding, (ii) the number of shares of Common
Stock represented by the Preferred Shares and the Non-Voting Preferred Shares on
an as-converted basis as of such date. Notwithstanding anything herein to the
contrary, in no event shall the Purchaser have the right to purchase securities
hereunder to the extent such purchase would result in such Purchaser, together
with its Affiliates, owning a greater percentage interest in the Company than
such Purchaser held immediately prior to the issuance of the New Securities
(counting for such purposes all shares of Common Stock into or for which any
securities owned by the Purchaser are directly or indirectly convertible or
exercisable).

(b) Notice. In the event the Company proposes to offer or sell New Securities
(the “Offering”), it shall give the Purchaser written notice of its intention,
describing the price (or range of prices), anticipated amount of securities,
timing, and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public offering, after the commencement of marketing
with respect to a Rule 144A offering or after the Company proposes to pursue any
other offering. If the information contained in the notice constitutes material
non-public information (as defined under the applicable securities laws), the
Company shall deliver such notice only to the individuals identified on the
Purchaser’s signature page hereto, and shall not communicate the information to
anyone else acting on behalf of the Purchaser without the consent of one of the
designated individuals. The Purchaser shall have ten Business Days from the date
of receipt of such a notice to notify the Company in writing that it intends to
exercise its rights provided in this Section 4.15 and as to the amount of New
Securities the Purchaser desires to purchase, up to the maximum amount
calculated pursuant to Section 4.15(a). Such notice shall constitute a
nonbinding indication of interest of the Purchaser to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
notice to it. The failure of the Purchaser to respond within such ten Business
Day period shall be deemed to be a waiver of such Purchaser’s rights under this
Section 4.15 only with respect to the Offering described in the applicable
notice.

 

34



--------------------------------------------------------------------------------

(c) Purchase Mechanism. If the Purchaser exercises its rights provided in this
Section 4.15, the closing of the purchase of the New Securities in connection
with the closing of the Offering with respect to which such right has been
exercised shall take place within 30 calendar days after the giving of notice of
such exercise, which period of time shall be extended for a maximum of 180 days
in order to comply with applicable laws and regulations (including receipt of
any applicable regulatory or stockholder approvals). Notwithstanding anything to
the contrary herein, the closing of the purchase of the New Securities by the
Purchasers will occur no earlier than the closing of the Offering triggering the
right being exercised by the Purchaser. Each of the Company and the Purchaser
agrees to use its commercially reasonable efforts to secure any regulatory or
stockholder approvals or other consents, and to comply with any law or
regulation necessary in connection with the offer, sale and purchase of, such
New Securities.

(d) Failure of Purchase. In the event the Purchaser fails to exercise its rights
provided in this Section 4.15 within said 10 Business Day period or, if so
exercised, the Purchaser is unable to consummate such purchase within the time
period specified in Section 4.15(c) above because of its failure to obtain any
required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.15 by the Purchaser or which
the Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to the Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Purchaser in the manner provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
determined by the Board of Directors shall not exceed the aggregate market price
of the securities being offered as of the date the Board of Directors authorizes
the offering of such securities.

(f) Termination. Purchaser’s rights hereunder shall expire on the earlier of the
following: (i) three years from the Closing; or (ii) at such time that the
Purchaser, together

 

35



--------------------------------------------------------------------------------

with its Affiliates, owns less than 4.9% of all of the outstanding shares of
Common Stock (counting for such purposes all shares of Common Stock into or for
which any securities owned by the Purchaser are directly or indirectly
convertible or exercisable and, for the avoidance of doubt, including as shares
owned and outstanding all Common Shares issued by the Company after the Closing)
(before giving effect to any issuances triggering provisions of Section 4.15).

(g) Cooperation. The Company and the Purchaser shall cooperate in good faith to
facilitate the exercise of the Purchaser’s rights under this Section 4.15,
including to secure any required approvals or consents.

(h) No Assignment of Rights. The rights of a Purchaser described in this
Section 4.15 shall be personal to Purchaser and the transfer, assignment and/or
conveyance of said rights from Purchaser to any other person and/or entity is
prohibited and shall be void and of no force or effect.

4.16 No Additional Issuances. Between the date of this Agreement and the Closing
Date, except for the issuance of common shares issuable as of the date hereof as
set forth in Schedule 3.1(g) and the Securities being issued pursuant to this
Agreement, the Company shall not issue or agree to issue any additional common
shares or other securities which provide the holder thereof the right to convert
such securities into common shares.

4.17 No Rights Agreement. The Company shall not enter into any poison pill
agreement, shareholders’ rights plan or similar agreement that shall limit the
rights of a Purchaser to acquire common shares unless such poison pill
agreement, shareholders’ rights plan or similar agreement grants an exemption or
waiver to the Purchaser immediately effective upon execution of such plan or
agreement that would allow the Purchaser to acquire such Common Shares.

4.18 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

4.19 Board/Observer Rights.

(a) The Company covenants and agrees that no later than Closing, to be effective
as of the Closing, the Board of Directors shall cause one person nominated by
Patriot Financial Partners, L.P. or its assignee or any other Purchaser who
purchases $10 million or more of Securities (the “Lead Purchaser”) to be elected
or appointed to the Board of Directors (such designee or any successor designee
of the Lead Purchaser, the “Designated Board Member”), subject to satisfaction
of the legal and governance requirements regarding service as a director of the
Company and to the reasonable approval of the Nominating and Governance
Committee of the Board of Directors (such approval not to be unreasonably
withheld or delayed).

 

36



--------------------------------------------------------------------------------

(b) After such appointment or election of the Designated Board Member, so long
as the Lead Purchaser holds, in the aggregate, four point nine percent (4.9%) or
more of the voting Common Stock, then the Company will be required to recommend
to its shareholders the election of the Designated Board Member at the Company’s
annual meeting, subject to satisfaction of the legal and governance requirements
regarding service as a director of the Company and to the reasonable approval of
the Nominating and Governance Committee of the Board of Directors (such approval
not to be unreasonably withheld or delayed). The Company shall use its best
efforts to have the Designated Board Member elected as a director of the Company
and the Company shall solicit proxies for each such person to the same extent as
it does for any of its other nominees to the Board of Directors. If the Lead
Purchaser no longer owns the minimum number of shares of voting Common Stock
specified in the prior sentence, the Lead Purchaser will have no further rights
under this Section 4.19, and, at the written request of the Board of Directors,
shall use its best efforts to cause its Designated Board Member to resign from
the Board of Directors as promptly as possible thereafter.

(c) For only so long as the Lead Purchaser has the right to nominate the
Designated Board Member pursuant to Section 4.19, the Lead Purchaser shall have
the power to designate the Designated Board Member’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
director, or to remove and replace such Designated Board Member at any time. The
Board of Directors will use its best efforts to take all action required to fill
the vacancy resulting therefrom with such person (including such person, subject
to applicable law, being the Company’s and the Nominating and Governance
Committee’s nominee to serve on the Board of Directors, using its best efforts
to have such person elected as director of the Company and the Company
soliciting proxies for such person to the same extent as it does for any of its
other nominees to the Board of Directors).

(d) For only so long as the Lead Purchaser has the right to nominate the
Designated Board Member pursuant to Section 4.19, in lieu of appointing a
director, the Lead Purchaser shall be entitled to send not more than one
(1) representative to attend and participate in all Board and Board committee
meetings as an “Board Observer” (but not to vote on any matters thereat).

(e) The Board Observer shall be entitled to notice of all Board and Board
committee meetings and distributions of all Board and Board committee materials
in the same manner and at the same time as such notices and materials are
provided to Board and Board committee members, and if the Board (or Board
committee) proposes to take action by written consent in lieu of a meeting, the
Board Observer shall receive written notice thereof and shall also receive
written notice prior to the effective date of the applicable consent with
respect to such action, describing in reasonable detail the nature and substance
of such action; provided, however, that (A) the Board Observer may be excluded
from executive sessions comprised solely of independent directors by the lead or
presiding independent director if, in his good faith judgment, such exclusion is
to facilitate candid discussion of particularly sensitive matters (it being
understood that it is not expected that the Board Observer would be excluded
from routine executive sessions), (B) the Company or the Board of Directors
shall have the right to withhold any information and to exclude the Board
Observer from any meeting or portion thereof (1) if

 

37



--------------------------------------------------------------------------------

doing so is, in the reasonable good faith judgment of the Company, after
consultation with counsel, advisable or necessary to protect the attorney-client
privilege between the Company and counsel or (2) if the Board of Directors
reasonably determines in good faith, after consultation with counsel, that
attendance by the Board Observer would conflict with fiduciary requirements
under applicable law and (C) the Lead Purchaser shall cause its Board Observer
to agree to hold in confidence and trust and to act in a fiduciary manner with
respect to all information provided to such Board Observer. The Lead Purchaser
covenants and agrees to hold all such information obtained from its Board
Observer as provided in the prior sentence in confidence pursuant to the
Non-Disclosure Agreement entered into between the Company and Patriot dated
March 24, 2010. For purposes hereof, the notice, right to materials and the
rights set forth herein shall include each board and board committee of each of
the Subsidiaries of the Company.

(f) For so long as the Lead Purchaser holds, in the aggregate, four point nine
percent (4.9%) or more of the voting Common Stock, the Lead Purchaser shall be
entitled to notice of all Board and Board committee meetings and distributions
of all Board and Board committee materials in the same manner and at the same
time as such notices and materials are provided to Board and Board committee
members; provided, however, that the Company or the Board of Directors shall
have the right to withhold any information and to exclude the Board Observer
from any meeting or portion thereof (A) if doing so is, in the reasonable good
faith judgment of the Company, after consultation with counsel, advisable or
necessary to protect the attorney-client privilege between the Company and
counsel or (B) if the Board of Directors reasonably determines in good faith,
after consultation with counsel, that attendance by the Board Observer would
conflict with fiduciary requirements under applicable law. The Lead Purchaser
covenants and agrees to hold all such information obtained from the Company as
provided in the prior sentence in confidence pursuant to the Non-Disclosure
Agreement entered into between the Company and the Lead Purchaser dated
March 24, 2010. For purposes hereof, the notice, right to materials and the
rights set forth herein shall include each board and board committee of each of
the Subsidiaries of the Company.

(g) The Designated Board Member and the Board Observer shall be reimbursed for
reasonable out-of-pocket expenses incurred by them in connection with their
attendance at any meeting, to the same extent that the members of the Board (or
board committee) are entitled to such reimbursement.

(h) So long as the Lead Purchaser has the right to appoint a Designated Board
Member pursuant to this Section 4.19, the Lead Purchaser shall have the right to
either nominate one person (the “Bank Board Representative”) to be elected or
appointed as director to the board of directors of the Bank (the “Bank Board”)
or to appoint one person to attend all meetings of the Bank Board and all
committees thereof as an observer (the “Bank Board Observer”); provided that the
appointment by the Lead Purchaser of a Bank Board Observer shall not prevent the
Lead Purchaser from nominating a Bank Board Representative in lieu of a Bank
Board Observer at a future time. The obligations of the Company otherwise with
respect to, and the conditions on the appointment and, if applicable,
directorship of, the Bank Board Representative and the Bank Board Observer shall
be substantially the same as those with respect to or applicable to the
Designated Board Member and Board Observer, respectively.

 

38



--------------------------------------------------------------------------------

(i) The rights provided by this Section 4.19 are personal to the Lead Purchaser
and in no event shall such rights be assignable.

4.20 Dividends. After Closing, the Company agrees to reduce the cash dividend on
its Common Shares to no more than $0.40 per annum ($0.10 per quarter) and
establish a payout ratio guidance policy of 35% of after-tax earnings on an
on-going basis, subject to the applicable regulations and policies of the bank
regulatory agencies.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) No Suspensions of Trading in Common Shares; Listing. The Common Shares
(i) shall be designated for quotation or listed on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained approval of the Principal Trading Market to list the
Underlying Shares.

 

39



--------------------------------------------------------------------------------

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b).

(h) Minimum Gross Proceeds. The Company shall simultaneously issue and deliver
at such Closing to the Purchasers hereunder in the aggregate at least a
sufficient number of Common Shares and Warrants against payment of an aggregate
Purchase Price of at least $26 million.

(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

(j) Certificate of Determination. The Company shall have filed the Certificate
of Determination with the Kentucky Secretary.

(k) J. Chester Porter and Maria L. Bouvette shall have executed the Voting and
Support Agreement in the form attached hereto as Exhibit “H”.

5.2 Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Securities at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 3.2 hereof shall be true and correct as of the date
when made, and as of the Closing Date as though made on and as of such date,
except for representations and warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect including, without
limitations, all waivers and consents set forth or referred to in Sections
3.1(vv) and 4.13 hereof.

 

40



--------------------------------------------------------------------------------

(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby, except that the Company shall reimburse
Patriot $50,000 for its expenses associated with the transactions contemplated
by this Agreement if and when Closing occurs. The Company shall pay all amounts
owed to the Placement Agent relating to or arising out of the transactions
contemplated hereby. The Company shall pay all Transfer Agent fees, stamp taxes
and other taxes and duties levied in connection with the sale and issuance of
the Securities to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., New York City time, on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:   

Porter Bancorp, Inc.

  

2500 Eastpoint Parkway

  

Louisville, Kentucky 40223

  

Attention: Maria L. Bouvette, Chief Executive Officer

  

Cc: C. Bradford Harris, Corporate General Counsel

  

Telephone: (502) 499-4800

  

Fax:

 

41



--------------------------------------------------------------------------------

With a copy to:   

Frost Brown Todd LLC

  

400 W. Market Street

Louisville, Kentucky 93401

      Attention:    R. James Straus       Alan K. MacDonald   

Telephone: (502) 589-5400

  

Fax: (502) 581-1087

If to Purchaser:   

At the address set forth on the signature page hereto.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers affected by such
amendment or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without

 

42



--------------------------------------------------------------------------------

the prior written consent of the Purchasers. Except as specifically provided
otherwise in this Agreement, any Purchaser may assign its rights hereunder in
whole or in part to any Person to whom such Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the “Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than Indemnified Persons and (with respect to Section 3.2(g) only)
the Placement Agent.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Kentucky, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the Kentucky Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the Kentucky Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Kentucky Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data

 

43



--------------------------------------------------------------------------------

file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Shares. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of

 

44



--------------------------------------------------------------------------------

any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under any Transaction
Document. The decision of each Purchaser to purchase Securities pursuant to the
Transaction Documents has been made by such Purchaser independently of any other
Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

6.16 Termination. This Agreement may be terminated and the sale and purchase of
the Securities abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.16 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such
time. The Company shall give prompt notice of any such termination to each other
Purchaser, and, if necessary, work in good faith to restructure the transaction
to allow each Purchaser that does not exercise a termination right to purchase
the full number of securities set forth below such Purchaser’s name on the
signature page of this Agreement while remaining in compliance with
Section 4.13. Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

45



--------------------------------------------------------------------------------

6.17 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.18 Adjustments in Stock Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Common Shares (or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly Common Shares), combination or other similar
recapitalization or event occurring after the date hereof and prior to Closing,
each reference in any Transaction Document to a number of shares or a price per
share shall be deemed to be amended to appropriately account for such event.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PORTER BANCORP, INC.

/s/ Maria L. Bouvette

By: Maria L. Bouvette

Its: President and CEO

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

47



--------------------------------------------------------------------------------

NAME OF PURCHASER:    PATRIOT FINANCIAL PARTNERS, L.P.

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):    $14,069,537     

 

Number of Common Shares to be Acquired:

   718,572   

Number of Preferred Shares to be Acquired:

   193,563   

Number of Non-Voting Preferred Shares to be Acquired:

   311,303   

Number of Underlying Shares on the Warrant:

   611,720   

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

48



--------------------------------------------------------------------------------

NAME OF PURCHASER:    PATRIOT FINANCIAL PARTNERS PARALLEL, L.P.

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):    $2,430,467.50     

 

Number of Common Shares to be Acquired:

   124,131   

Number of Preferred Shares to be Acquired:

   33,437   

Number of Non-Voting Preferred Shares to be Acquired:

   53,777   

Number of Underlying Shares on the Warrant:

   105,673   

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

49



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

BURNHAM FINANCIAL INDUSTRIES FUND

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$3,000,005

    

 

Number of Common Shares to be Acquired:

   260,870
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   130,435
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

50



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

BURNHAM FINANCIAL SERVICES FUND

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$999,994

    

 

Number of Common Shares to be Acquired:

   86,956
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   43,478
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

51



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

MOORS AND MENDON MASTER FUND LP

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$999,994

    

 

Number of Common Shares to be Acquired:

   86,956
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   43,478
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

52



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

STIEVEN FINANCIAL INVESTORS, L.P.

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$4,250,009

    

 

Number of Common Shares to be Acquired:

   369,566
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   184,783
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

53



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

STIEVEN FINANCIAL OFFSHORE

INVESTORS, LTD.                        

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$750,007

    

 

Number of Common Shares to be Acquired:

   65,218
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   32,609
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

54



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

GREAT OAKS STRATEGIC INVESTMENT

PARTNERS, LP                                           

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$300,000

    

 

Number of Common Shares to be Acquired:

   26,087
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   6,522
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

55



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

ANDREW K. BOSZHARDT, JR.

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$99,997

    

 

Number of Common Shares to be Acquired:

   8,695
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   2,173
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

56



--------------------------------------------------------------------------------

NAME OF PURCHASER:   

ZOLTAN ZSITVAY

 

Authorized Signatory of Purchaser

By:  

 

Its:  

 

 

Aggregate Purchase Price (Subscription Amount):   

$100,000

    

 

Number of Common Shares to be Acquired:

   8,696
  

Number of Preferred Shares to be Acquired:

   0
  

Number of Non-Voting Preferred Shares to be Acquired:

   0
  

Number of Underlying Shares on the Warrant:

   2,174
  

 

Tax ID No.:

  

 

Address for Notice:

  

 

  

 

Attention:

  

 

Telephone No.:

  

 

Fax No.:

  

 

E-mail Address:

  

 

 

Delivery Instructions, if different from above:          
c/o                                                        
Street:                                                  
City/State/Zip:                                    
Attention:                                             Telephone
No.:                             

 

57